DETAILED ACTION

1.	This office action is in response to amendment filed on Mar. 21, 2022. Claims 1, 5-7, 11-12, and 15 have been amended. Claims 4, 10, 19 have been canceled. No new claim has been added. Claims 1-3, 5-9, 11-18, and 20 have been presented. Claims 1-3, 5-9, 11-18, and 20 are pending.
Claims 1-3, 5-9, 11-18, and 20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 03/21/2022 are persuasive thus, the application is in condition to be allowed. 
4.	Applicant arguments on page 8 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 103 in view of applicant’s proper amendments/arguments and indication of allowable subject matter indicated on previous office action mailed on 02/18/2022 are persuasive as the rejection of the claims under 35 U.S.C. 103 are withdrawn. Therefore, the rejection of the claims under 35 U.S.C. 103 are withdrawn by the examiner. 

Allowable Subject Matter
5. 	Independent claims 1, 7, and 15 are allowed over prior art of record. Dependent claims 2-3, 5-6, 8-9, 11-14, 16-18, and 20 depend on the above-mentioned independent claims 1, 7, and 15 are allowed by virtue of its dependency. 

Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, and 17 are allowed in view of the prior art.
The closest prior art of Peterson et al. (US 2018/0115547) discloses managing identity credentials in a secure network through edge protection for internal identity providers are provided (Peterson, ¶¶ [0004-0005]), in view of Konda et al. (US 2020/0304459) discloses mechanisms for split tunneling are provided that identifying a plurality of user devices (Konda, abstract), however, the prior art taken alone or in combination fails to teach or suggest by the IdP service, providing a response to the login request, the response including at least both: first information including an indication that the user of the VPN client is an authorized user; and second information including an indication of a VPN policy for the VPN tunnel, the VPN policy including a VPN client policy to be utilized during the VPN tunnel by the VPN client and a VPN host policy to be utilized during the VPN tunnel by the VPN host, wherein: the response is a single message that is formatted according to a Security Assertion Markup Language (SAML) protocol: the VPN host policy is included in a host policy portion of the single message; and the VPN client policy is included in a client policy portion of the single message, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 7 and 15 recite similar limitations as claim 1 above.
Dependent claims 2-3, 5-6, 8-9, 11-14, 16-18, and 20 depend upon the above-mentioned allowed independent claims 1, 7, and 15 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

7.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goldschlag et al. US 20210160219 disclosing providing policy-controlled communication over the Internet are provided wherein a client endpoint function configured to execute on a client device while coupled to a first VPN tunnel, a service endpoint function that operates a remote service of a plurality of remote services, and a mid-link server coupled to the first VPN tunnel and a second VPN tunnel.
Malinowski et al. 2014 IEEE Proceedings of the 2014 Federated Conference on
Computer Science and Information Systems, "The procedure for monitoring and maintaining a network of distributed resources", disclosing an algorithm for the
management of the structure of the tunnel connections in large, distributed nature, corporate network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437